Title: From Thomas Jefferson to Joseph Carrington Cabell, 19 January 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 19. 24.
I percieve that to the bill concerning the University an amendmt is proposed for suspending interest a certain number of years. you are sensible we could not propose to persons in foreign countries to break up, and abandon their prospects there and come here on compensations of temporary continuance only, which at the expiration of the suspension of interest would leave them without resource here, & to return home empty handed. we could not ask them to come without informing them of this limit to our engagemt, nor would they come, knowing it. if the interest is to be paid, much better do it now, open 25. years hence, & then go on uninterruptedly; than to open now, & after getting fully underway, break up, set all our Professors & students adrift, & have then a chasm of 25. years.You saw, by the statement I shewed you, that if the principal was alone to be remitted, the public retaining the interest we shall have paid, that, besides reducing the establishment to 8. professors, we should be but scantily able even to employ that number. indeed the incomings & outgoings would be so close, that I believe we could not venture on more than 7. professors. in that case we must omit the professor of antient languages, which would be deplorable. whereas a remission of the whole 180. M.D. and it’s interest from the beginning, & considering the loans as appropriations, would enable us safely to employ the whole eight, and thus embrace every branch of science contemplated. the interest from the beginning would be about 20. M.D. and, besides enabling us to meet unexpected contingencies & errors of estimate, which are unavoidable, would give us the necessary text books of the sciences, & the most indispensable apparatus. this might be done by striking out in the 6th line of the printed bill, the words ‘the payment of’ & inserting ‘all,’ so as to read ‘discharged from all interest.’ the bill, as it stands, respects only interest not yet paid; with the amendment it will respect the paid as well as unpaid—our brethren of the two houses will consider of this. without some aid of this kind our institution will be mutilated. ever & affectionately their’s & yoursTh: Jefferson